Citation Nr: 1038164	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to May 
1968.  He died in July 2004.  The appellant is his widow 
(surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board remanded this case in May 2009 for further development.  
After completion of this development, the case has now been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in July 2004.  The death certificate lists 
the immediate causes of death as respiratory failure due to brain 
stem and C-spine tumors (metastases) due to colon cancer.  No 
contributory causes of death are listed.  No autopsy was 
performed.  

2.  The Veteran had no adjudicated service-connected disability 
at the time of his death.

3.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange or 
other herbicides while there.

4.  Although at death the Veteran was diagnosed with bone cancer, 
joint cancer, brain cancer, colon cancer, liver cancer, and 
respiratory failure, none of these conditions are on the list of 
diseases presumptively associated with herbicide exposure.

5.  At death, the Veteran did have respiratory (lung) cancer, 
which is one of the diseases associated with herbicide exposure 
for purposes of the presumption.  But there is affirmative 
evidence to the contrary demonstrating that his lung cancer was 
due to metastasis from an intercurrent, non-presumptive cancer.  

6.  The probative evidence of record demonstrates that lung 
cancer was not a principal or contributory cause of death.  In 
any event, there is also a competent, uncontroverted VA medical 
opinion against a link between the Veteran's lung cancer and his 
military service, to include his presumed herbicide exposure.  

7.  There is also no probative evidence of any of the causes of 
the Veteran's death listed on his death certificate during his 
military service, within one year of service, or for many years 
thereafter.   


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred in or 
aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters from 
the RO to the appellant dated in July 2005 and August 2006.  
Those letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing her about the information and 
evidence not of record that was necessary to substantiate her 
cause of death claim; (2) informing her about the information and 
evidence the VA would seek to provide; (3) and informing her 
about the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In the present case, the VCAA notice letters, especially 
the July 2005 letter is compliant with the Court's recent 
decision in Hupp, in that it explains the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, as well as a condition 
that is not yet service connected (i.e., due to herbicide 
exposure).  The appellant in various statements also shows 
knowledge that the RO denied the claim because the Veteran's lung 
cancer was considered to have metastasized from primary colon 
cancer.  No further notice is required, as there is no prejudice.  

With regard to additional notice, the August 2006 letter from the 
RO further advised her that an effective date will be assigned if 
service connection for cause of death is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, the appellant has 
received all required notice in this case, such that there is no 
error in the content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees the 
RO did not provide the appellant all necessary VCAA notice prior 
to initially adjudicating her claim in October 2005, the 
preferred sequence.  Pelegrini II, 18 Vet. App. at 120 (2004).  
But the Court in Pelegrini II also clarified that in these 
situations VA does not have to vitiate that decision and start 
the whole adjudicatory process anew, as if that decision was 
never made.  Id.  Rather, VA need only ensure the appellant 
receives (or since has received) content-complying VCAA notice, 
followed by readjudication of her claim, such that the intended 
purpose of the notice is not frustrated and she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of her 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in August 2006, the RO again went back and 
readjudicated the claim in the more recent March 2010 SSOC.  So 
each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  As such, the Board concludes prejudicial error in the 
timing or content of VCAA notice has not been established.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), Social Security 
Administration (SSA) records, relevant VA treatment records, and 
private hospice records.  In addition, the appellant has also 
submitted several written personal statements, representative 
argument, and a death certificate.  In addition, VA has obtained 
a February 2010 medical opinion pertaining to the etiology of his 
cause of death consistent with the requirement of 38 U.S.C.A. 
§ 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  
This opinion included medical treatise evidence.  There is no 
indication in the claims folder that the appellant identified and 
authorized VA to obtain any additional private records.  
Importantly, in an April 2010 statement in direct response to 
VCAA notice, the appellant stated she had no additional evidence 
to submit.  

The Board is also satisfied as to compliance with its May 2009 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, 
pursuant to the remand, VA secured additional VA treatment 
records, private hospice records, SSA records, and afforded the 
appellant a VA opinion to determine the etiology of the Veteran's 
lung cancer.  Therefore, the Board is satisfied that all relevant 
evidence identified by the appellant has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2009).  



Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or aggravated 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as malignant tumors, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Respiratory (lung) cancer is a disease 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To 
warrant service connection, this particular cancer may manifest 
at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Cause of Death

In this case, the Veteran died on July [redacted], 2004.  The death 
certificate indicates that the immediate causes of death were 
respiratory failure due to brain stem and C-spine tumors 
(metastases) due to colon cancer.  No contributory cause of death 
was listed.  No autopsy was conducted.  At the time of his death, 
the Veteran did not have a single adjudicated service-connected 
disability.  In other words, none of these disorders were 
service-connected at the time of his death.  

The appellant believes the Veteran's lung cancer should be 
service connected, and was also a contributory cause of death.  
The crux of the appellant's argument in her April 2006 
Substantive Appeal centers on lung cancer as the cause of the 
Veteran's death due to presumed Agent Orange (herbicide) exposure 
during military service in Vietnam in the 1960s.  She disagrees 
with the RO's conclusion that the Veteran's lung cancer was 
actually the result of a metastasizing non-presumptive colon 
cancer.  Rather, she asserts the Veteran's lung cancer was 
directly due to presumed in-service Agent Orange exposure in the 
1960s.  There is no specific allegation as to how any of the 
causes of death listed on the death certificate would be related 
to service.  However, the Veteran, prior to his death, did assert 
that his colon cancer was the result of his Vietnam service, and 
hence should be service-connected.  See e.g., November 2002 
claim.  

With regard to presumptive service connection based on herbicide 
exposure, the Veteran's DD Form 214 confirms that the Veteran has 
"service in Vietnam," such that exposure to herbicides to 
include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  In addition, the Board acknowledges that respiratory 
(lung) cancer is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Furthermore, VA treatment 
records dated from 2002 to 2004 confirm that his respiratory 
(lung) cancer was manifest to a degree of 10 percent or more 
after service.  38 C.F.R. § 3.307(a)(6)(ii).  As such, at this 
juncture, under most circumstances, the claim would be granted.  
However, the presumption of service connection due to presumed 
herbicide exposure is rebuttable if competent, affirmative 
evidence to the contrary establishes that the presumptive disease 
is due to an intercurrent disease or injury suffered sometime 
between the date of separation from service and the onset of the 
particular disease or disability for which service connection is 
being claimed.  See 38 U.S.C.A. § 1113(a); 38 C.F.R. §§ 
3.307(d)(1), 3.309(e).  The expression "affirmative evidence to 
the contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d)(1).  

In this regard, a presumptive cancer such as lung cancer that 
develops as a result of a metastasizing non-presumptive cancer 
may not be service-connected under 38 U.S.C.A. § 1116(a).  See 
38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 
243 (1997) (the presumption of service connection for lung cancer 
was rebutted by medical evidence showing that the stomach was the 
primary site).  See also VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) 
as being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure).  In this regard, VA 
treatment records and computed tomography (CT) scans dated in 
October 2002, November 2002, August 2003, and September 2003 show 
treatment for colon and rectal cancer, metastatic liver cancer, 
and multiple pulmonary nodules, which are described as 
"worrisome for metastatic disease."  A "metastatic rectal 
carcinoma" was noted in a November 2002 VA discharge summary.  A 
VA CT scan dated in September 2003 revealed a "new" lung 
lesion.  A VA hematology note and CT scan dated in June 2004 
documented "new developed bilateral pleural effusion."  In 
addition, "multiple pulmonary nodules were demonstrated," all 
stable since the previous study.  Most importantly, a June 2004 
VA treatment record documented "metastasis" of the cancer to 
the lung.  Upon review of this evidence, the February 2010 VA 
examiner concluded that the medical records demonstrate that the 
Veteran's lung cancer represented a "metastatic lesion," as 
opposed to a primary lesion.  The VA examiner assessed that "the 
rectal cancer had sent cancer metastasis so there would be rectal 
cancer growing in the lungs."  The VA examiner also cited 
medical treatise evidence discussing the high incidence of lung 
cancer in patients with rectal cancer.  The VA examiner concluded 
that the Veteran's metastasis from the rectal cancer to the lung 
is not presumptively related to in-service Agent Orange exposure.  
He noted it is "less likely than not" the Veteran's lung cancer 
was due to Agent Orange.  The rationale being that there was 
"metastasis from a non-presumptive cancer."  This opinion was 
thorough, supported by an explanation, based on a review of the 
claims folder, and supported by the evidence of record.  

The Board finds that the February 2010 VA medical opinion and VA 
treatment records are affirmative evidence to the contrary of the 
presumption of service connection for lung cancer based on 
presumed herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern v. 
West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. 
App. 67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was "adequate to meet 
the threshold test of plausibility").  In other words, this 
evidence establishes that the Veteran's lung cancer was clearly 
metastatic in nature, and not the initial, primary site of his 
cancer.  

With regard to presumptive service connection based on herbicide 
exposure, none of the actual causes of the Veteran's death listed 
on his July 2004 death certificate, that is - bone, joint, 
brain, colon, and rectal cancers as well as respiratory disorders 
other than cancer conditions, are on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
The same applies to his diagnosed liver cancer.  Thus, the 
automatic presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application for these 
causes of death.  In fact, VA has also specifically determined 
that the various causes of the Veteran's death listed on his July 
2004 death certificate or in his VA treatment records, that is - 
bone, joint, brain, colon, liver, and rectal cancers as well as 
respiratory disorders other than cancer, are not associated with 
exposure to herbicide agent for purposes of the presumption.  See 
Health Effects Not Associated With Exposure to Certain Herbicide 
Agents, 75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 
32,395 - 32,399 (June 12, 2007) (emphasis added).  That is, 
taking account of the available evidence and National Academy of 
Science's analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure and 
these particular cancers outweighs the credible evidence for such 
an association, such that he has determined that a positive 
association does not exist.  This determination was based on 
thorough and substantive medical research, and provides very 
strong evidence against presumptive service connection for any of 
these disorders.  

The Board now turns to service connection on a direct basis.  
Concerning direct service connection, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or proven by 
the evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Service connection for lung cancer on a direct basis is also not 
warranted.  In fact, with regard to lung cancer, the probative 
evidence of record reveals that this disorder was not a principal 
or a contributory cause of the Veteran's death.  
38 C.F.R. § 3.312(a).  In this respect, the Board acknowledges 
that VA treatment records prior to the Veteran's death dated from 
2002 to 2004 reveal chemotherapy for lung cancer and his other 
cancers.  However, these VA treatment records, as well as private 
hospice records dated in June and July of 2004 provide very few 
documented instances of specific respiratory symptoms or 
complaints due to lung cancer prior to his death.  More 
importantly, upon review of this evidence, the February 2010 VA 
examiner opined that it is "less likely than not" that the 
metastatic lung cancer was a cause of death.  The VA examiner 
reasoned that there was nothing in the evidence of record that 
reflected a "primary" lung cancer.  Rather, it was a 
"metastatic" lesion.  The VA examiner concluded that the 
Veteran died of metastatic rectal cancer, rather than primary 
lung cancer.  The Board emphasizes that it is not sufficient to 
show that lung cancer casually shared in producing death, but 
rather it must be shown there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).    

In addition, with regard to the nonservice-connected actual 
causes of death listed on his death certificate - respiratory 
failure, brain stem and C-spine tumors (metastases), and colon 
cancer, service connection is not warranted.  That is, there is 
no probative evidence of a relationship between these disorders 
and the Veteran's period of military service from August 1966 to 
May 1968.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Stated 
another way, service connection is not warranted for the 
immediate causes of death listed on his death certificate.  

STRs are negative for any complaint, treatment, or diagnosis of 
respiratory failure, a brain stem tumor, a C-spine tumor, or 
colon cancer.  Moreover, as to lung cancer, even if it was 
considered to be a cause of death, STRs are negative for lung 
cancer or for a lung condition.  In addition, the presumption of 
in-service incurrence for chronic diseases, in this case a 
malignant tumor, is not for application.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence or 
allegation of any cancer within a year of discharge.  

Post-service, the evidence as a whole does not establish 
continuity of symptomatology of respiratory failure, a brain stem 
tumor, a C-spine tumor, colon cancer, or lung cancer since 
service.  38 C.F.R. § 3.303(b).  The evidence of record reveals 
that from discharge from service in 1968 until 2002 there is no 
record of any lay complaint, let alone treatment, for these 
causes of death, as well as the Veteran's lung cancer.  Neither 
the Veteran nor the appellant nor her representative has ever 
specifically alleged continuity of symptomatology.  The United 
States Court of Appeals for the Federal Circuit has determined 
that such a lapse of time of lay complaints or symptoms (34 
years), is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000).  In short, the evidence of record fails to reveal any 
lay complaints or medical treatment for any of these disorders 
until decades after his discharge from service. Therefore, 
service connection for these disorders may not be established 
based on chronicity in service or continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Once again, the appellant-widow never 
specifically contended, and evidence does not otherwise 
establish, that the causes of death listed on the death 
certificate began during the Veteran's time in service many years 
ago.  Also, the record contains no competent medical evidence 
that the conditions which caused or contributed to the Veteran's 
death were related to service.  38 C.F.R. §§ 3.1(k), 3.303; 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

Moreover, assuming for the sake of argument that lung cancer was 
a cause of death, the February 2010 VA opinion provides competent 
evidence against a nexus between the Veteran's lung cancer and 
his military service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  As discussed in detail above, the February 2010 VA 
physician opined that it is "less likely than not" the 
Veteran's lung cancer was due to in-service Agent Orange 
exposure.  Rather, it was due to metastasis from a non-
presumptive cancer.  This opinion was well-reasoned and supported 
by medical treatise evidence as well.  The February 2010 VA 
physician also stated that at death, the Veteran did not have any 
other lung condition related to military service to include 
herbicide exposure.  The death certificate also notes that the 
Veteran died of respiratory failure due to or as a consequence of 
his cancers, but there was no mention of in-service incurrence of 
his respiratory failure on the death certificate.  No other 
respiratory condition was listed at death.  

With regard to lay evidence, as noted above, in certain instances 
lay evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-service 
disease or injury.  Davidson, 581 F.3d at 1315-16.  But in the 
present case, although the appellant is indeed competent to 
report her observations on the Veteran's medical symptoms and 
discomfort during his lifetime, she is not competent to render an 
etiological opinion as to the medical etiology of his cancers, 
without evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau , 492 F.3d 
at 1377.  She does not meet any of the three exceptions for 
competent lay evidence as listed under Jandreau.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve in 
the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


